Name: Commission Regulation (EEC) No 2617/89 of 29 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/28 Official Journal of the European Communities 30 . 8 . 89 COMMISSION REGULATION (EEC) No 2617/89 of 29 August 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1 989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied inagriculture (3), as last amended by Regulation (EEC) No 2466/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (s), as last amended by Regulation (EEC) No 2216/88 ( ®), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 Q, as last amended by Regulation (EEC) No 2606/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4 . However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 30 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 30 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 128, 11 . 5 . 1989, p. 15 . 3 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 234, 11 . 8 . 1989, p. 37 . 0 OJ No L 167, 25. 7. 1972, p. 9. (') OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 222, 1 . 8 . 1989, p . 21 . «) OJ No L 251 , 29. 8 . 1989, p. 14 . O OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. ") OJ No L 183, 3 . 7. 1987, p. 18 . 30 . 8 . 89 Official Journal of the European Communities No L 252/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 0 1st period 9 (") 2nd period io ( ¢) 3rd period 11 (') 4th period 12 (') 5th period l (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 20,879 49,60 55,08 1 008,18 158,37 186,45 17,626 13,800 34 997 3 416,47 178,89 3 282,35 0,00 4 639,85 1,170 0,000 20,957 49,79 55,28 1 011,95 158,98 187,15 17,694 13,859 35 127 3 415,72 178,89 3 293,72 0,00 4 654,98 1,170 0,000 20,716 49,22 54,65 1 000,31 157,09 185,00 17,484 13,655 34714 3 338,62 178,89 3 248,83 0,00 4 600,22 1,170 0,000 21,071 50,06 55,58 1 017,45 159,84 188,17 17,790 13,872 35 238 3 363,10 178,89 3 292,96 0,00 4 599,96 1,170 0,000 21,349 50,71 56,32 1 030,88 161,98 190,65 18,029 14,070 35 704 3 413,95 178,89 3 335,25 0,00 4 645,96 1,170 0,000 21,567 51,40 57,04 1 041,40 163,66 192,59 18,215 14,111 35 853 3 352,36 178,89 3 340,71 0,00 4 629,46 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 252/30 Official Journal of the European Communities 30 . 8 . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 0 1st period 9 (') 2nd period 10 (') 3rd period 11 (') 4th period 12 (') 5th period l (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) ¢  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,670 2,500 23,379 55,51 61,67 1 128,90 177,61 208,78 19,768 15,554 39 180 3 864,94 561,13 3 664,59 480,01 5 119,86 3,670 2,500 23,457 55,69 61,88 1 132,67 178,23 209,47 19,836 15,613 39 310 3 864,18 561,13 3 675,96 480,01 5 134,99 3,670 2,500 23,216 55,12 61,24 1 121,03 176,33 207,32 19,626 15,408 38 897 3 787,09 561,13 3 631,07 480,01 5 080,22 3,670 2,500 23,571 55,96 62,18 1 138,17 179,08 210,49 19,932 15,626 39 421 3 811,57 561,13 3 675,20 480,01 5 079,96 3,670 2,500 23,849 56,62 62,91 1 151,59 181,23 212,97 20,171 15,823 39 886 3 862,42 561,13 3 717,49 480,01 5 125,96 3,670 2,500 24,067 57,30 63,63 1 162,12 182^0 214,92 20,357 15,865 40 036 3 800,83 561,13 3 722,95 480,01 5 109,47 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 30. 8 . 89 Official Journal of the European Communities No L 252/31 ANNEX III Aids to sunflower seed (amounts per 100 kg) . Current 8 0 1st period 9 0 2nd period 10 (') 3rd period 110 4th period 120 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta) in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  ip Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 6,890 0,000 19,278 45,95 50,85 930,87 145,10 172,15 16,149 12,339 32 345 2 997,18 1 053,45 3 283,77 0,00 6 032,82 5 879,50 3 237,41 5 879,50 6,890 0,000 20,219 48,15 53,33 976,31 152,49 180,56 16,972 13,051 33 916 3 164,09 1 053,45 3 420,89 0,00 6 220,12 6 062,04 3 374,53 6 062,04 6,890 0,000 21,181 50,40 55,87 1 022,76 160,04 189,15 17,812 13,750 35 507 3 322,47 1 053,45 3 548,83 0,00 6 401,72 6 239,03 3 502,48 6 239,03 6,890 0,000 21,512 51,18 56,75 1 038,75 162,60 192,10 18,097 13,937 35 973 3 329,60 1 053,45 3 587,32 0,00 6 382,84 6 220,63 3 540,97 6 220,63 6,890 0,000 21,843 51,96 57,62 1 054,73 165,15 195,06 18,381 14,172 36 526 3 390,14 1 053,45 3 637,68 0,00 6 438,92 6 275,29 3 591,32 6275,29 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,075900 2,340670 43,411800 7,010180 8,065730 0,778400 0,675855 1 489,01 178,44200 173,11900 129,67800 2,072430 2,337240 43,389500 7,010690 8,067570 0,778133 0,678140 1 493,17 180,40800 173,79700 130,30000 2,b69050 2,333680 43,366500 7,010090 8,069720 0,778591 0,680631 1 497,09 182,23700 174,46600 130,86200 2,065550 2,330300 43340800 7,010050 8,072440 0,778897 0,682998 1 501,10 1 84,95700 175,38600 131,38100 2,065550 2330300 43,340800 7,010050 8,072440 0,778897 0,682998 1 501,10 184,95700 175,38600 131,38100 2,055640 2,320450 43,268000 7,008570 8,080500 0,781625 0,689898 1 513,59 191,44800 178,45100 132,92900